Citation Nr: 0928303	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of shell fragment wound of the left thigh, with scaring and 
retained foreign bodies.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1943 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision in which the RO continued 
a 30 percent rating for residuals of shell fragment wound of 
the left thigh.  

In August 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
denied a rating in excess of 30 percent for the Veteran's 
residuals of shell fragment wound of the left thigh (as 
reflected in a March 2009 supplemental statement of the case 
(SSOC)) and returned the appeal to the Board for further 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1  Shell fragment wound of the left thigh is primarily manifest 
by depressed tissue, some loss of deep fascia and muscle 
substance, some limitation of internal rotation to only about 5 
degrees with 40 degrees of external rotation, two retained 
shrapnel fragments over the medial soft tissues of the thigh, 
and 1 centimeter round entry and exit scars on the lateral and 
posterolateral distal thigh.  

2.  The Veteran filed his claim for increase in July 2004 and 
was provided a VA examination in July 2004.




CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, for 
residuals of shell fragment wound of the left thigh have been 
met effective from July 8, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 
4.56, 4.73, 4.118, 4.124(a), Diagnostic Codes 5314, 5315, 7801 
to 7804, 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received, proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant 
to provide any evidence in her or his possession that pertains 
to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
held that, in rating cases, VA must notify the claimant that, 
to substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board recognizes that the Veteran was not provided proper 
notice prior to the initial adjudication of the claim.  In an 
August 2008 letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating for residuals of 
shell fragment wound of the left thigh, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the types of evidence that impacts 
those determinations, consistent with Dingess/Hartman.

As regards the requirements of Vazquez-Flores, the August 2008 
letter specifically asked the Veteran to provide evidence of 
the effect that any worsening of his residuals of shell 
fragment wound of the left thigh has on his employment and 
daily life and provided general notice of the criteria 
necessary for entitlement to an increased disability rating, 
along with providing the rating criteria for residuals of shell 
fragment wound of the left thigh.  

After issuance of the August 2008 letter, and opportunity for 
the Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, VA 
treatment records, and the report of a July 2004 VA 
examination.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran, and his brother and representative, on his behalf.  
The Board also finds that no additional RO action to further 
develop the record is warranted. 

The Board notes that the RO, consistent with the Board's 
remand, scheduled the Veteran for a new VA examination.  In a 
correspondence received by the RO in November 2008, the Veteran 
stated that he was unable to attend a VA examination.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).  The following analysis is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.   

Historically, by rating decision of December 1945, the RO 
granted service connection for scars, upper left leg, body and 
lower back, and assigned an initial 0 percent, noncompensable, 
rating under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In September 1948, the RO increased the Veteran's 
rating to 10 percent.  In an April 2002 decision, the Board 
increased the Veteran's rating for residuals of shell fragment 
wound of the left thigh to 30 percent pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.  In July 2004, the Veteran filed 
his current claim for an increased rating.  

Muscle injuries are evaluated pursuant to 38 C.F.R. §§ 4.55, 
4.56, and 4.73.  For rating purposes, the skeletal muscles of 
the body are divided into 23 groups in 5 anatomical regions.  
38 C.F.R. § 4.55(b).  The specific bodily functions of each 
group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, the 
combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for unfavorable 
ankylosis of that joint, except when muscle groups I and II are 
acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable 
muscle group injuries are in the same anatomical region, but do 
not act on the same joint, the rating for the most severely 
injured muscle group will be increased by one level, and used 
as the combined evaluation for all affected muscle groups.  38 
C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed joints), 
each injury is separately rated, and ratings are then combined 
under VA's "combined ratings table" at 38 C.F.R. § 4.25, for 
the purpose of determining schedular compensable ratings. 
Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2008).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

A slight muscle wound is a simple wound without debridement or 
infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings 
would entail a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metal fragments retained in muscle tissue.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a 
moderate disability are entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3)(i).  Objective findings of a moderately severe 
muscle wound are manifested by entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Id. at (d)(3)(iii).  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  
Objective findings of a severe muscle wound are manifested by 
ragged, depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Id.  Muscles swell and harden 
abnormally in contraction.  Id.  Tests of strength, endurance, 
or coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  Id.

The following are also signs of severe muscle disability: 
(A) x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; 
(F) atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wound of the 
shoulder girdle; and (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(iii). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from shell fragment wounds or other 
trauma, and the criteria are to be considered with all factors 
in the individual case.  Robertson v. Brown, 5 Vet. App. 70 
(1993).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating of 40 percent, but no more, for service-connected 
residuals of shell fragment wound of the left thigh have been 
met.

The Veteran sustained perforating and penetrating shell 
fragment wounds to the musculature of the left thigh during 
combat service in World War II.

Specifically, an October 1945 radiologic report showed that 
there was a metallic foreign body located in the soft tissues 
of the middle third of the left thigh 3 by 4 millimeters (mms) 
in length.  A small metallic foreign body was located in the 
soft tissues medial and posterior to the medial condyle.

A December 1945 radiologic record showed two irregular foreign 
bodies, measuring 8 by 4 mms and 4 by 2 mms respectively, 
lodged in the soft tissue of the left thigh.  The Veteran 
underwent an operation after the initial injury and required 
extended convalescence for two months.  The Veteran reported he 
was unable to return to full duty for several months 
thereafter.

The January 2003 VA examiner described the residual scarring 
due to two separate wounds, including one that was of a 
perforating nature.  There were other wound residuals also 
noted by the examiner.  The through-and-through wound was noted 
to have entered on the anterior region of the mid-thigh and to 
have exited in the posterior mid-thigh region.

The penetrating wound involved the proximal left medial thigh 
area.  The Board finds in this regard that the two wounds as 
likely as not involved two muscle groups of the thigh area.  
Thus, 38 C.F.R. § 4.55(e) is applicable.

On review of the record, the Board finds that the muscle groups 
listed under 38 C.F.R. § 4.73, Diagnostic Codes 5314 and 5315 
were affected.  Group XIV includes the anterior thigh group-
sartorius, rectus femoris, vastus externus, vastus intermedius, 
vastus internus, and tensor vaginae femoris.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  Group XV includes the mesial thigh 
group-adductor longus, adductor brevis, adductor magnus, and 
gracilis.  38 C.F.R. § 4.73, Diagnostic Code 5315.

As the two muscle groups affected were in the same anatomical 
region, the Board notes that the Veteran is currently receiving 
the maximum (30 percent) evaluation available under 38 C.F.R. 
§ 4.73, DC 5315 for muscle group XV.  Hence, the Board will 
consider whether a higher evaluation is warranted under 38 
C.F.R. § 4.73, DC 5314 for muscle group XIV.  The level of 
disability of muscle group XIV will be elevated one level and 
used as the combined evaluation for the affected muscle groups 
per 38 C.F.R. § 4.55(e).

The Veteran was afforded a VA scars examination in July 2004.  
At the time of the examination, the Veteran denied any distal 
thigh pain and numbness or tingling of the lower extremities.  
The examiner noted that the Veteran had a 1 centimeter (cm) 
round scar on the anterior aspect of his left lateral distal 
thigh, with a corresponding 1 cm round scar on the 
posterolateral aspect of the distal part of his left thigh.  
The scars were depressed compared to the surrounding tissue, 
but the examiner noted no fascial defect.  The Veteran did not 
complain of pain in the scar on examination.  The examiner 
noted that there is no inflammation, edema, keloid formation, 
induration, or inflexibility of the skin surrounding the scar.  
There is no limitation of motion of the left knee caused by the 
scar, as range of motion is 0-140 degrees.  There is some 
limitation of range of motion of the left hip; internal 
rotation to only about 5 degrees with 40 degrees of external 
rotation, 100 degrees of flexion and full extension.  
Examination of the lower back and left heel revealed no scar; 
however, there was some dry, cracked, scaling skin on the left 
heel.  The range of motion of the ankle is normal for VA 
purposes.  There is 5 out of 5 strength of the ankle plantar 
flexion and dorsiflexion and 5 out of 5 strength of the flexion 
and extension of the knee.  

The VA examiner also reviewed radiographs from 2003, showing 
some retained shrapnel with two shrapnel fragments projecting 
over the medial soft tissues of the thigh.  There were no 
shrapnel fragments seen in the back or the foot.  The examiner 
concluded that the scars do not cause any active or passive 
limitation of motion, and there is no painful motion of joints 
that would be affected by the area of the scar.  He also 
indicated that there was no loss of power, weakness, lower 
threshold of fatigue, fatigue pain, impairment of coordination, 
uncertainty of movement or pain in the affected areas secondary 
to the scar.  The examiner opined that there was undoubtedly 
some loss of deep fascia and muscle substance, but muscle tone 
and nerves were not affected.

Based on the Veteran's history and the VA examiner's report, 
the Board finds that the Veteran's muscle group XIV disability 
most closely resembles a moderately severe disability picture.  
The Veteran suffered a through and through wound in his thigh, 
was hospitalized for a prolonged period of time for treatment, 
and has entry and exit scars, two retained foreign bodies, and 
some loss of deep fascia and muscle substance.  

The Veteran did not experience shattering bone fracture or open 
comminuted fracture, prolonged infection or sloughing of soft 
parts, or intermuscular binding and scarring.  The scars 
involved are not ragged or adherent, and wide damage to the 
muscle groups is not shown; to include muscles swelling or 
hardening abnormally in contracture.  In addition, there is no 
loss of muscle tone, weakness, fatigue, or instability.  X-rays 
do not show minute multiple scattered foreign bodies, and 
muscle atrophy, diminished muscle excitability and adaptive 
muscle contraction are also not shown.  Thus, a rating of 
severe for muscle group XIV is not warranted.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran, 
his brother, and his representative; however, none of this 
evidence provides a basis for assignment of a rating higher 
than moderately severe for muscle group XIV.  As indicated 
above, the claim turns on the matter of whether the Veteran's 
service-connected residuals of shell fragment wound of the left 
thigh meets the criteria for a "severe" disability.  The 
statements provided by the Veteran, his brother, and his 
representative do not indicate that the Veteran's residuals of 
shell fragment wound of the left thigh disability warrant a 
higher evaluation.  Importantly, the Veteran does not complain 
of suffering from the cardinal signs and symptoms of muscle 
disability pursuant to 38 C.F.R. § 4.56(c).  

After applying the provisions set forth in 38 C.F.R. 4.55(e), 
the Board finds that a rating of 40 percent (the maximum 
rating, is warranted under Diagnostic Code 5314), but no 
higher, is warranted.

The Board has considered rating the Veteran's disability for 
neurological impairment under 38 C.F.R. § 4.124(a), DC 8526 
(2008), or another diagnostic code relevant to neurological 
impairment; however, the VA examiner found that there were no 
nerves affected by the Veteran's shell fragment wound.

The Board has also considered the use of other Diagnostic Codes 
to rate the Veteran's disability.  However, the Board finds no 
other appropriate code which would allow for a rating in excess 
of 40 percent for residuals of shell fragment wound of the left 
thigh.  The Board has also considered a separate compensable 
rating for the veteran's scars relative to this disability.  
However, the competent medical evidence of record does not show 
that these scars have an area exceeding 6 square inches (39 sq. 
cm.) or that they are unstable or painful on examination.  
Accordingly, there is no basis to award a separate compensable 
evaluation for these scars.  See 38 C.F.R. § 4.118, DCs 7801 to 
7804.

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  As the Veteran 
has not asserted his entitlement to an extra-schedular rating 
for residuals of shell fragment wound of the left thigh, and 
such is not otherwise raised by the evidence of record, further 
discussion regarding extra-schedular rating is unnecessary.  
See Colayong v. West, 12 Vet. App. 524, 536 (1999).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the Veteran's residuals of 
shell fragment wound of the left thigh, pursuant to Hart, and 
that the claim for a rating in excess of 40 percent for this 
disability must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence 
is against assignment of a rating greater than 40 percent, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Effective date

On July 8, 2004, the veteran filed response to a May 2004 
rating decision which increased his evaluation to 30 percent 
based on a Board of Veterans' Appeals decision.   In this July 
2004 statement, he requested a higher evaluation.  The veteran 
underwent a VA examination on July 31, 2004.  The increased 
evaluation to 40 percent is based on the findings from the 
examination.  

The general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof." 38 U.S.C.A. § 5110(a). This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1). The Board notes 
that this includes informal claims which are "[a]ny 
communication or action, indicating intent to apply for one or 
more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, [or] his or her duly 
authorized representative." 38 C.F.R. § 3.155(a).

An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation. If an increase in disability 
occurred within one-year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable." If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim. If the increase occurred after the date of claim, the 
effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998).

Here, the Board finds that as the date of increased rating 
claim and the date entitlement arose found by the examination 
are within the same month, the date of the increase is July 8, 
2004.


ORDER

Entitlement for a rating of 40 percent, but no more, for 
residuals of shell fragment wound of the left thigh, with 
scarring and retained foreign bodies effective July 8, 2004, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


